Citation Nr: 0709684	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-38 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral peripheral 
vascular disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


REMAND

The veteran served on active duty from April 1962 to April 
1968; from June 1968 to December 1968; and from January 1969 
to July 1983.  This case comes to the Board of Veterans' 
Appeals (Board) from a May 2004 rating decision.

The veteran's service medical records include complaints 
regarding pain and numbness in both legs.  Particularly, in 
September 1981 the veteran complained of pain in the low back 
radiating down the left and right legs which was followed for 
several months thereafter; in July 1982 the veteran 
experienced a recurrence of lower back pain and pain in the 
right leg; and, finally, pain in the legs was once again 
noted in November 1982.  The veteran's private and VA medical 
records indicate continuous treatment and complaints 
regarding leg pain and numbness after separation.  The most 
recent applicable diagnosis is listed on the veteran's 
February 2003 release from a private hospital in which it 
describes his diagnoses to include peripheral vascular 
disease.  While the veteran has had extensive treatment for 
pain and numbness in both legs since service, there has been 
no opinion concerning any possible relationship between the 
veteran's current condition and the problems experienced 
during service.  As a result, a VA examination of the 
veteran's current bilateral peripheral vascular disease must 
be undertaken to determine the nature and etiology of the 
veteran's condition.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his peripheral vascular 
disease.  Have the examiner review the 
claims file in conjunction with the 
examination and make a note of such review 
in the examination report.  Ask the 
examiner to conduct all necessary tests 
and answer the following questions:

	a.  Does the veteran currently have 
peripheral vascular disease or some 
other diagnosed disability regarding 
circulation in the lower extremities?

	b.  If so, is it at least as likely 
as not (probability of 50 percent or 
more) that the veteran's current 
condition is related to the symptoms 
experienced in service or otherwise 
related to service?

2.  Review the examination report and if 
it is in any way inadequate, return it for 
revision.

3.  Thereafter, readjudicate the claim on 
appeal and if it remains denied, issue the 
veteran a supplemental statement of the 
case and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

